Citation Nr: 0508200	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-21 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected diabetes mellitus.  

2.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected diabetes mellitus.  




REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from September 1969 to 
July 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the RO, which denied 
the veteran's claim for an increased rating in excess of 20 
percent for the service-connected diabetes mellitus.  

The veteran testified at a personal hearing at the RO that 
was held in February 2004.  

The issue of an evaluation in excess of the now assigned 40 
percent for the service-connected diabetes mellitus is 
addressed in the REMAND portion of this document 

This matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The service-connected diabetes mellitus currently is shown to 
be manifested by a disability picture that more nearly 
approximates that of the required use of insulin, a 
restricted diet and the regulation of activities since 1999.  



CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating for 
the service-connected diabetes mellitus have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.119 including Diagnostic Code 7913 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  VCAA also contains provisions 
regarding the scope of notice to which those seeking VA 
benefits are entitled.  38 U.S.C.A. § 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence that is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence, which is 
available, has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing at the 
RO.  

Further, by an October 2002 letter, the January 2003 
Statement of the Case, the February 2004 and April 2004 
Supplemental Statements of the Case, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought, and he has been advised via the 
October 2002 letter and April 2004 supplemental statement of 
the case regarding his and VA's respective responsibilities 
as to obtaining that evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, given the favorable action taken 
hereinbelow, the notice, assistance, and other requirements 
of VCAA, and any further action would only serve to burden VA 
with no foreseeable benefits flowing to the veteran.  


Factual Background 

By an August 1971 rating decision, the RO granted service 
connection for diabetes mellitus and assigned an evaluation 
of 10 percent.  

By a May 1993 rating decision, the RO assigned a 20 percent 
evaluation for the service-connected diabetes mellitus.  

On May 1999 VA medical examination of the heart, the examiner 
emphasized the veteran's long history of diabetes mellitus 
requiring insulin.  In recent times, the examiner noted 
having some hypoglycemic episodes and restrictions of diet 
and exercise.  

The numerous complications resulting from diabetes mellitus 
were observed as well.  In the examination report, the 
examiner indicated that diabetes mellitus had had a serious 
impact on the veteran's life and served to restrict 
activities of daily living.  

In March 2002, the veteran filed a claim for an increased 
rating for his service-connected diabetes mellitus.  

The June 2002 diabetes mellitus examination report reflected 
that the claims file was not available for the examiner's 
review.  The examiner noted that the veteran had been 
suffering from diabetes mellitus for 31 years.  

The veteran was following a 2000 calorie-a-day American 
Diabetes Association diet and used a walking aid secondary to 
peripheral neuropathy.  He could walk only one mile without 
difficulty.  The examiner advised that the veteran continue 
with medication.  

A June 2002 private medical examination report reflected that 
the veteran was taking insulin.  The veteran reported that 
his blood sugar was not well controlled, but he would 
continue to take insulin and Glucophage.  

An August 2002 private medical examination report reflected 
that the veteran walked with a crutch.  

By August 2002 rating decision, the RO denied an increased 
rating for the service-connected diabetes mellitus.  

In an October 2002 letter, S.D. Kovacs, M.D., indicated that 
the veteran was taking insulin, oral hypoglycemics and other 
medication to control his diabetes mellitus.  

A March 2003 VA progress note reflected that the veteran 
complained of weight gain due to an inability to exercise 
because of pain.  

At the February 2004 hearing, the veteran testified that his 
activities and ability to exercise were restricted because of 
diabetes mellitus.  The veteran also testified regarding 
symptoms resulting from complications of diabetes mellitus.  

In February 2004, the veteran underwent a left below-the-knee 
amputation resulting from nonhealing left toe diabetic 
ulcers.  

The Board notes that the veteran has a number of service-
connected disabilities that are considered secondary to his 
service-connected diabetes mellitus.  These disabilities 
include coronary artery disease, a left below-the-knee 
amputation, peripheral vascular disease of the right lower 
extremity, peripheral neuropathy of the right upper 
extremity, peripheral neuropathy of the left upper extremity, 
peripheral neuropathy of the left lower extremity, peripheral 
neuropathy of the right lower extremity, tinnitus, healed 
foot ulcers and diabetic retinopathy.  

The service-connected combined rating is 90 percent.  The 
veteran has also been assigned a total rating based on 
individual unemployability due to service-connected 
disability, effective on June 10, 2002.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14 (2004).  A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14 (2004).  

When a veteran has separate and distinct manifestations 
attributable to the same injury, he or she should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  

The RO rated the veteran's service-connected diabetes 
mellitus 20 percent disabling under the provisions of 
Diagnostic Code 7913.  38 C.F.R. § 4.119.  

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, is assigned a 60 percent disability 
rating.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating, while diabetes mellitus requiring insulin and 
restricted diet, or use of an oral hypoglycemic agent and a 
restricted diet, is assigned a 20 percent disability rating.  

Diabetes mellitus that is manageable by restricted diet only 
is assigned a 10 percent disability rating. 38 C.F.R. § 
4.119, Diagnostic Code 7913.  

Under these criteria, the Board is of the opinion that a 40 
percent evaluation is warranted.  Id.  The record reflects 
that the veteran requires insulin, he must follow the 
American Diabetes Association diet, and according to the May 
1999 VA medical examination report, diabetes mellitus has had 
a severe impact on his activities of daily living.  

The Board notes that the veteran's activities are restricted 
due to peripheral neuropathy, left below-the-knee amputation 
and other service-connected disabilities.  

The veteran is not entitled to be compensated for similar 
symptoms under different Diagnostic Codes, as this would 
result in prohibited pyramiding.  38 C.F.R. § 4.14; Esteban, 
supra.  

The Board observes, however, that restricted activity 
appeared to be linked to diabetes mellitus specifically when 
discussed in May 1999.  As such, a 40 percent evaluation on 
the basis of this symptom does not constitute pyramiding.  
See Id.  




ORDER

An increased rating of 40 for the service-connected diabetes 
mellitus is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



REMAND

Because the veteran's diabetes mellitus was last evaluated 
well over two years ago and because the examiner did not have 
access to the claims file at that time, an additional VA 
examination for diabetes mellitus is warranted.  

The RO must, therefore, arrange for a diabetes mellitus 
examination where all symptoms and manifestations are 
discussed to include the need for and frequency of diabetes 
mellitus related hospitalizations and/or visits to diabetic 
care providers.  

The case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information referable to his treatment 
for the service-connected diabetes 
mellitus.  Based on his response, the RO 
should take all indicated action to 
procure copies of the records from any 
identified treatment source.  

2.  The RO must schedule a VA examination 
to assess the current severity of the 
veteran's service-connected diabetes 
mellitus.  Each symptom and manifestation 
must be described in detail, and the 
examiner must discuss the need for and 
frequency of hospitalizations and/or 
visits to diabetic care providers.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

3.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences.  38 C.F.R. § 3.655.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Finally, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


